DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/373,907 filed 04/03/2019 by Masashi Kato.
Claims 1-10 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the main end plate" in line 2 of claim 7.  Claim 7 is dependent upon claim 1.  Claim 1 recites “a pair of main end plates”.  Therefore it is unclear if claim 7 relates to one of the pair of the main end plates as claimed, or if they instead relate to both pairs of the end plates.  Therefore this is indefinite.  
Claims 8-10 similarly recites “the main end plate” and is indefinite for the same reason.  
Claim 8 recites the term “line contact”.  However it is unclear what constitutes “line contact” as claimed.  Paragraph [0054] of the specification as originally filed notes that Figure 3 shows the contact portion 70 comes into line contact with the main end plate.  
Claim 9 recites “point contact”.  However, it is unclear what constitutes “point contact” as claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over AOKI (US 2015/0340669 A1) in view of KIM (US 2011/0262797 A1).
With respect to claim 1.  AOKI teaches a secondary battery module 11 (paragraph 0023) taken to be analogous to the claimed battery pack.  The battery module is configured to hold a plurality of prismatic cells 61 (paragraph 0024).  There are cell holders which hold the prismatic cells, and a pair of end plates 21 and 31, taken to be analogous to the claimed pair of main end plates, and a pair of side frames 41 and 51, taken to be analogous to the claimed pair of binding members (paragraph 0024 and figures 1 and 3).  The battery stacked body is placed between the end plates 21 and 31 and a plate spring 71 (paragraph 0046) the plate spring 71 taken to be analogous to the claimed sub-end plate.  The plate spring 71 is placed so that it is compressed and applies a pressing force in the stacked direction to separate the end plate 21 from the battery stacked body 60 (paragraph 0046).  The plate spring 71 includes a flat plate part 710 having a rectangular flat plate shape, a pair of inclined parts 711 extending from both cell width direction ends of the flat plate 710 and bending ends 712 formed at the ends of the inclined parts 711 (paragraph 0057).  One surface of the flat plate part 710 is a flat contact face 710a to be brought into contact with the end surface of the end plates 21 (paragraph 0058).  As seen in Figure 4 the inclined parts 711 are non-contact portions.  
AOKI teaches a single plate spring 71, and therefore does not explicitly teach a pair of sub-end plates.  
KIM teaches a battery module including a plurality of unit cells, such a module facilitates control of a coupling force (paragraph 0010).  The module includes a plurality 
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the plate springs 71 of AOKI between both end plates as taught by KIM, as this is a combination of known prior art elements in order to achieve predictable results, as both AOKI and KIM teaches similar plate springs, and then KIM teaches that such springs may be formed on both ends of the battery modules.  
With respect to claim 2.  AOKI teaches as seen in Figures 3-4 the contact portion, 710 is positioned in a central part of the second surface in a second direction orthogonal to the first direction in a plan view, and is positioned in a central part of the second surface in a third direction orthogonal to the first direction in side view.  
With respect to claim 3.  AOKI teaches the contact portion extends in a second direction (Hu/Hd) orthogonal to the first direction (Df/Dr in Figure 3) the binding 
With respect to claims 4-5.  AOKI teaches the binding members 41 and 51 extend in the first direction (Df/Dr), and are disposed above and below the cell stack with respect to a third direction (Wr/Wl) (Figure 3) and are taken to be the claimed one direction and another direction.  The contact surface 710 extends in a third direction (Hu/Hd) which is orthogonal to the first direction.      
With respect to claim 6.  AOKI teaches the binding members 41 and 51 extend above and below the cell stack with respect to a third direction (WEr/Wl), and the contact portion 710 extends in this direction as well (Figure 3).  
With respect to claim 7.  AOKI teaches the contact portion 710 comes into surface contact with the main end plate (Figure 4).  
With respect to claims 8-9.  AOKI teaches the contact portion 710, which as seen in Figures 1 and 4 are taken to be both line and point contact.  
With respect to claim 10.  AOKI teaches the non-contact portion 711 that is formed so as to be away from the end plate with respect to the first direction (Df/Dr) as seen in Figure 4.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722